IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA18-750

                                  Filed: 7 May 2019

Wake County, No. 16 CRS 223217

STATE OF NORTH CAROLINA

             v.

ALEXANDER DEJESUS, AKA ALEXANDER SIGARU-ARGUETA


      Appeal by defendant from judgment entered 3 April 2018 by Judge Carl R. Fox

in Wake County Superior Court. Heard in the Court of Appeals 14 February 2019.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General Neil C.
      Dalton and Assistant Attorney General Kathryne E. Hathcock, for the State.

      Appellate Defender Glenn Gerding, by Assistant Appellate Defender Katy
      Dickinson-Schultz, for defendant-appellant.


      ZACHARY, Judge.


      Defendant Alexander DeJesus, a.k.a. Alexander Sigaru-Argueta, appeals from

a judgment entered upon a bench verdict finding him guilty of three counts of

statutory rape of a child. Defendant argues that the trial court erred in (1) denying

his motion to dismiss two counts of statutory rape based on the corpus delicti rule, (2)

admitting a purported copy of the victim’s Honduran birth certificate, and (3)

ordering that he enroll in lifetime satellite-based monitoring. We affirm the trial

court’s denial of Defendant’s motion to dismiss, conclude that the trial court did not
                                  STATE V. DEJESUS

                                   Opinion of the Court



err in admitting the copy of the victim’s Honduran birth certificate, and dismiss

Defendant’s appeal concerning the trial court’s satellite-based monitoring order.

                                    Background

      Defendant was indicted on 23 January 2017 for three counts of statutory rape

of a child, each with a listed offense date of “April 1, 2016 through May 31, 2016.”

Defendant waived his right to a jury trial, and a bench trial was thereafter held before

the Honorable Carl R. Fox in Wake County Superior Court beginning on 2 April 2018.

      The evidence tended to show that Defendant was in a relationship with the

victim’s mother, and that Defendant, the victim, and the victim’s mother were living

together during the time in question. Sometime during the fall of 2016, the victim’s

middle school social worker Megan Vaughan noticed that the victim was visibly

pregnant. The victim was in seventh grade at the time. After speaking with the

victim, Ms. Vaughan filed an incident report with the Raleigh Police Department.

      When Detective Alex Doughty met with the victim on 1 December 2016, she

identified Defendant as the father of her child. Detective Doughty took several

photographs of the victim in order “to show her youth and the fact of her age being

what it was. And, unfortunately, . . . because of the stage of which her stomach

appeared to be.”




                                          -2-
                                  STATE V. DEJESUS

                                   Opinion of the Court



      Detective Doughty also interviewed Defendant on 1 December 2016. Detective

Doughty testified that during the interview, he “confronted [Defendant] directly”

about the paternity of the victim’s child:

             [THE STATE:]         What was his response to that?

             [DETECTIVE DOUGHTY:]             I proposed it as an
             either/or question to him in regards to that I knew that he
             was the father of the child. What I was concerned about
             was whether or not that it was consensual or a forced event.

                    ....

             Q.     What did the defendant say to you about that?

             A.    He had stated that he had never forced [the victim]
             and that everything that had occurred between the two of
             them was consensual.

             Q.     Now, . . . when he said everything that occurred, did
             you clarify with him what that meant?

             A.     He defined that as that they had consensual sex on
             at least three occasions that he could account for.

             Q.    And how, if at all, did he describe the type of sex that
             they had?

             A.      Just vaginal penile. I went into clarity with him
             about the several methods in which sex could occur as well
             as any potential sex offenses involving cunnilingus,
             fellatio. Again, he denied that there was anything other
             than just vaginal sex.

                    ....

             Q.     . . . You said that he said that it was three times?



                                             -3-
                                   STATE V. DEJESUS

                                   Opinion of the Court



             A.     That’s correct.

             Q.    And do you recall anything that he said about those
             three different times?

             A.     No. He only indicated that there was three times.

             Q.    Did he—do you recall whether he said that they
             were separate three times?

                    [DEFENSE COUNSEL]: Objection. Leading.

                    THE COURT: Sustained.

             Q.     How many different times did he confess to you?

             A.     Three independent times over the course of, I
             believe, a month or two. It was maybe several months.

      The record indicates that the victim gave birth sometime between 21 January

2017 and 23 January 2017. Thereafter, DNA testing established that Defendant was

indeed the father of her child.

      Defendant was charged with three counts of statutory rape of a child on the

basis of his confession. Pursuant to N.C. Gen. Stat. § 14-27.23, the State was required

to establish that the victim was “under the age of 13” and that Defendant was “at

least 18 years of age” at the time of the offenses. N.C. Gen. Stat. § 14-27.23(a) (2016).

Included in the evidence at trial was Defendant’s admission that he was born on 14

October 1994, and that he was therefore 21 years of age during the time alleged in

the indictment. The State submitted a purported copy of the victim’s Honduran birth

certificate in order to establish that the victim was 12 years old at the time of the


                                          -4-
                                   STATE V. DEJESUS

                                    Opinion of the Court



incidents. Defendant objected to the admission of the copy of the victim’s Honduran

birth certificate on authentication and hearsay grounds, but the trial court overruled

Defendant’s objection and admitted the copy of the birth certificate into evidence.

       Neither Defendant, the victim, nor her mother testified at trial, and Defendant

presented no evidence. At the close of the evidence, Defendant moved the trial court

to dismiss two of the statutory rape charges, arguing that “it only takes one time to

get pregnant. So where is the rest of the evidence as it applies to [the remaining two]

counts . . . . [T]hat knocks two of the counts out . . . just based on the evidence alone.”

Defendant noted that the only evidence supporting the remaining two charges was

his extrajudicial confession, which Defendant maintained was insufficient under the

corpus delicti rule.

       The trial court denied Defendant’s motion to dismiss and found Defendant

guilty of three counts of statutory rape of a child. The trial court sentenced Defendant

to 300-420 months in the custody of the North Carolina Division of Adult Correction

and ordered that he be enrolled in lifetime satellite-based monitoring upon his

release. Defendant gave oral notice of appeal from the trial court’s judgment in open

court. Defendant did not provide written notice of appeal from the trial court’s order

enrolling him in satellite-based monitoring. However, on 23 August 2018, Defendant

filed a petition for writ of certiorari requesting that this Court also review the trial

court’s satellite-based monitoring order.



                                            -5-
                                  STATE V. DEJESUS

                                  Opinion of the Court



                                     Discussion

      On appeal, Defendant argues that (1) the trial court erred in denying his

motion to dismiss two of his three counts of statutory rape of a child under the corpus

delicti rule; (2) the trial court erred in admitting the copy of the victim’s Honduran

birth certificate because it was not properly authenticated and constituted

inadmissible hearsay; and (3) the trial court’s satellite-based monitoring order must

be vacated because the State presented no evidence that Defendant’s enrollment

would satisfy the Fourth Amendment.

I. Motion to Dismiss

      Defendant first challenges the trial court’s denial of his motion to dismiss two

of his three statutory rape charges, which arose following Defendant’s confession that

he had vaginal intercourse with the victim on three separate occasions. Defendant

recognizes that there was a “confirmatory circumstance to support one count of

statutory rape,” that is, the victim’s pregnancy. However, Defendant argues that

“[t]here was no evidence corroborating the other two charges” aside from his

extrajudicial confession, and therefore his motion to dismiss two counts of statutory

rape should have been granted on the basis of the corpus delicti rule. We disagree.

      a. Standard of Review

      We review de novo the trial court’s denial of a motion to dismiss. State v. Cox,

367 N.C. 147, 151, 749 S.E.2d 271, 275 (2013).



                                         -6-
                                    STATE V. DEJESUS

                                    Opinion of the Court



              Upon a defendant’s motion to dismiss for insufficient
              evidence, the question for the court is whether there is
              substantial evidence (1) of each essential element of the
              offense charged and (2) of defendant’s being the
              perpetrator of such offense. If so, the motion is properly
              denied. Substantial evidence is relevant evidence that a
              reasonable mind might accept as adequate to support a
              conclusion. The evidence is to be considered in the light
              most favorable to the State, and the State is entitled to
              every reasonable inference to be drawn therefrom.

Id. at 150, 749 S.E.2d at 274 (internal citations and ellipses omitted).

       Whether a defendant’s extrajudicial confession may survive a motion to

dismiss depends upon the satisfaction of the corpus delicti rule. Id. at 151, 749 S.E.2d

at 275.

       b. The Corpus Delicti Rule

       It is well settled that “an extrajudicial confession, standing alone, is not

sufficient to sustain a conviction of a crime.” State v. Parker, 315 N.C. 222, 229, 337

S.E.2d 487, 491 (1985). Instead, where “the State relies solely on [a] defendant’s

confession, the State must meet the additional burden imposed by the corpus delicti

rule,” State v. Sweat, 366 N.C. 79, 85, 727 S.E.2d 691, 695 (2012), which requires

some level of independent corroborative evidence in order “to ensure that a person is

not convicted of a crime that was never committed.” Parker, 315 N.C. at 229, 337

S.E.2d at 491 (quotation marks omitted). “Literally, the phrase ‘corpus delicti’ means

the ‘body of the crime,’ ” id. at 231, 337 S.E.2d at 492 (citation omitted), and

essentially “signifies merely the fact of the specific loss or injury sustained, e.g., death


                                           -7-
                                    STATE V. DEJESUS

                                    Opinion of the Court



of a victim or burning of a house.” Corpus Delicti, BLACK’S LAW DICTIONARY (10th ed.

2014).

         “The foundation for the corpus delicti rule lies historically in the convergence

of” the following three policy factors:

               first, the shock which resulted from those rare but widely
               reported cases in which the “victim” returned alive after
               his supposed murderer had been convicted; and secondly,
               the general distrust of extrajudicial confessions stemming
               from the possibilities that a confession may have been
               erroneously reported or construed, involuntarily made,
               mistaken as to law or fact, or falsely volunteered by an
               insane or mentally disturbed individual[;] and, thirdly, the
               realization that sound law enforcement requires police
               investigations which extend beyond the words of the
               accused.

Parker, 315 N.C. at 233, 337 S.E.2d at 493 (citation and original alterations omitted).

         Under the traditional corpus delicti rule, the State is required to “present

corroborative evidence, independent of the defendant’s confession, tending to show

that . . . the injury or harm constituting the crime occurred.” Cox, 367 N.C. at 151,

749 S.E.2d at 275 (quotation marks omitted). “This traditional approach requires that

the independent evidence touch or concern the corpus delicti—literally, the body of

the crime, such as the dead body in a murder case.” Id. (quotation marks omitted).

         In Parker, our Supreme Court examined the shortfalls of the traditional corpus

delicti rule and concluded that reliance on an extrajudicial confession may be

appropriate in certain circumstances, even though “independent proof of the



                                           -8-
                                  STATE V. DEJESUS

                                   Opinion of the Court



commission of the crime—that is, the corpus delicti—is lacking.” Id. at 152, 749

S.E.2d at 276. The Supreme Court elected to supplement the traditional corpus delicti

rule by adopting the more modern “trustworthiness” formulation of the rule, which

focuses “on the reliability of a defendant’s confession.” State v. Messer, ___ N.C. App.

___, ___, 806 S.E.2d 315, 322 (2017). Under this approach, the State need not provide

independent proof of the corpus delicti so long as there is “substantial independent

evidence tending to establish the trustworthiness of the defendant’s extrajudicial

confession.” Cox, 367 N.C. at 152, 749 S.E.2d at 276. Such substantial independent

evidence may “includ[e] facts that tend to show the defendant had the opportunity to

commit the crime,” as well as other “strong corroboration of essential facts and

circumstances embraced in the defendant’s confession.” Parker, 315 N.C. at 236, 337

S.E.2d at 495. Indeed, while noting that the newly adopted approach relaxed the

standard of required corroboration, the Parker Court emphasized the need to “remain

advertent to the reason for [the corpus delicti rule’s] existence, that is, to protect

against convictions for crimes that have not in fact occurred.” Id.

      c. Application

      In the instant case, while the victim’s pregnancy corroborated Defendant’s

confession as to one count of statutory rape of a child, the remaining two counts were

supported solely by Defendant’s extrajudicial confession. Accordingly, we must

determine whether there was substantial independent evidence presented that



                                          -9-
                                  STATE V. DEJESUS

                                  Opinion of the Court



tended to establish the trustworthiness of Defendant’s confession that he engaged in

vaginal intercourse with the victim on at least three separate occasions. We conclude

that the victim’s pregnancy, together with the evidence of Defendant’s opportunity to

commit these crimes and the circumstances surrounding his statement to detectives,

provide sufficient corroboration to engender a belief in the overall truth of

Defendant’s confession.

       Initially, we note that there is no contention in the instant case that

Defendant’s extrajudicial confession was the product of deception or coercion. See id.

at 234, 337 S.E.2d at 494 (“The second historical justification for the corpus delicti

rule relates to the concern that the defendant’s confession might have been coerced

or induced by abusive police tactics. To a large extent, these concerns have been

undercut by . . . the development of . . . doctrines relating to the voluntariness of

confessions which limit the opportunity for overzealous law enforcement. These

developments make it difficult to conceive what additional function the corpus delicti

rule still serves in this context.” (quotation marks omitted)). Defendant was not under

arrest at the time of his interview, but rather traveled “on his own” to the police

department in order to speak with Detective Doughty. Nor does the record otherwise

indicate that Defendant’s confession was involuntary or the product of coercion. Thus,

the trustworthiness of Defendant’s confession to at least three separate instances of

vaginal intercourse with the victim is “bolstered by the evidence that [he] made a



                                         - 10 -
                                 STATE V. DEJESUS

                                  Opinion of the Court



voluntary decision to confess” to these crimes. Cox, 367 N.C. at 154, 749 S.E.2d at

277.

       In addition, according to Detective Doughty, Defendant admitted that he

engaged in vaginal intercourse with the victim “on at least three occasions that he

could account for,” evincing Defendant’s appreciation and understanding of the

importance that his statement be accurate. (Emphasis added). The trustworthiness

of Defendant’s extrajudicial confession is further reinforced by the fact that

Defendant had ample opportunity to commit these crimes, in that Defendant was

living in the victim’s home during the relevant time frame. See Parker, 315 N.C. at

236, 337 S.E.2d at 495 (“[S]ubstantial independent evidence tending to establish [the]

trustworthiness [of the accused’s confession] includ[es] facts that tend to show the

defendant had the opportunity to commit the crime.”). Finally, and most significantly,

the undisputed fact that Defendant fathered the victim’s child unequivocally

corroborated Defendant’s statement that he had, in fact, engaged in vaginal

intercourse with her. We are satisfied that the “strong corroboration” of Defendant’s

confession in this respect sufficiently establishes the trustworthiness of his

concurrent statement regarding the number of instances that he had sexual

intercourse with the victim.

       Accordingly, we conclude that there was substantial independent evidence to

support the trustworthiness of Defendant’s extrajudicial confession that he engaged



                                         - 11 -
                                  STATE V. DEJESUS

                                   Opinion of the Court



in vaginal intercourse with the victim “on at least three occasions,” and therefore, the

corpus delicti rule is satisfied. Defendant’s confession constitutes substantial

evidence that he committed three counts of statutory rape against the victim, and

thus the trial court did not err in denying Defendant’s motion to dismiss.

II. Foreign Birth Certificate

       Defendant next challenges the trial court’s admission of the victim’s Honduran

birth certificate.

       To establish the victim’s age pursuant to N.C. Gen. Stat. § 14-27.23(a), the

State introduced a purported copy of the victim’s Honduran birth certificate, which

was obtained from the victim’s school file (State’s Exhibit 3). State’s Exhibit 3

indicated that the victim was born on 15 September 2003, rendering her 12 years old

when the alleged incidents occurred. Though not admitted for the purpose of

establishing her age, Detective Doughty testified that the initial incident report also

identified the victim’s birth date as 15 September 2003. Detective Doughty opined

that the victim “looked to be 10 or 11 years old” when he spoke with her on 1

December 2016. The photographs taken of the victim by Detective Doughty on the

day of the interview were also admitted into evidence.

       Defendant objected to the admission of the copy of the victim’s Honduran birth

certificate on authentication and hearsay grounds. After an extensive colloquy, the

trial court overruled Defendant’s objections and admitted State’s Exhibit 3 into



                                          - 12 -
                                 STATE V. DEJESUS

                                  Opinion of the Court



evidence. On appeal, Defendant reasserts both grounds for his objection and contends

that the admission of State’s Exhibit 3 constitutes reversible error. We consider each

argument in turn.

      a. Authentication

      Defendant first argues that the copy of the victim’s Honduran birth certificate

was not properly authenticated because (1) “the witness whom the State used to try

and authenticate the document did not have the requisite knowledge to authenticate

it under Rule 901; and (2) the document was not self-authenticating under Rule

902(3).” We conclude that the document was properly authenticated.

      “A trial court’s determination as to whether a document has been sufficiently

authenticated is reviewed de novo on appeal as a question of law.” State v. Allen, ___

N.C. App. ___, ___, 812 S.E.2d 192, 195, disc. review denied, 371 N.C. 449, 817 S.E.2d

202 (2018). “Under a de novo review, the court considers the matter anew and freely

substitutes its own judgment for that of the lower tribunal.” State v. Williams, 362

N.C. 628, 632-33, 669 S.E.2d 290, 294 (2008) (quotation marks omitted).

      “Pursuant to Rule 901 of the North Carolina Rules of Evidence, every writing

sought to be admitted must first be properly authenticated.” State v. Ferguson, 145

N.C. App. 302, 312, 549 S.E.2d 889, 896, disc. review denied, 354 N.C. 223, 554 S.E.2d

650 (2001). While the Rules of Evidence provide a multitude of methods by which

evidence may be properly authenticated, see generally N.C. Gen. Stat. § 8C-1, Rules



                                         - 13 -
                                   STATE V. DEJESUS

                                   Opinion of the Court



901(b), 902 (2017), the ultimate inquiry for the trial court is whether there exists

“evidence sufficient to support a finding that the matter in question is what its

proponent claims.” Id. § 8C-1, Rule 901(a). Thus, “[i]t [is] not error for the trial court

to admit . . . evidence if it could reasonably determine that there was sufficient

evidence to support a finding that the matter in question is what its proponent

claims.” State v. Crawley, 217 N.C. App. 509, 516, 719 S.E.2d 632, 637 (2011)

(quotation marks omitted), disc. review denied, 365 N.C. 553, 722 S.E.2d 607 (2012).

      The trial court’s function “is to serve as gatekeeper in assessing whether the

proponent has offered a satisfactory foundation from which the [finder of fact] could

reasonably find that the evidence is authentic.” State v. Ford, 245 N.C. App. 510, 519,

782 S.E.2d 98, 105 (2016) (quotation marks omitted). “[A] prima facie showing, by

direct or circumstantial evidence, . . . is enough.” State v. Mercer, 89 N.C. App. 714,

716, 367 S.E.2d 9, 11 (1988). Once that threshold is met, it is for the factfinder to

determine the appropriate weight and credibility that the evidence ought to be given.

Id. Indeed, defendants are always “free to introduce any competent evidence relevant

to the weight or credibility” of the evidence. Crawley, 217 N.C. App. at 516, 719 S.E.2d

at 637.

      Here, other than the fact that the birth certificate offered into evidence was

not an original, there is nothing in the record to indicate that State’s Exhibit 3 was

forged or otherwise inauthentic. The document appears to bear the signature and seal



                                          - 14 -
                                         STATE V. DEJESUS

                                         Opinion of the Court



of the Honduran Municipal Civil Registrar, and Ms. Vaughan testified that the school

personnel “wouldn’t have made a copy [of the victim’s birth certificate] unless we had

the original.” Moreover, Detective Doughty later testified that the incident report had

“identified [the victim] as having a date of birth of September 15, 2003.”1 See Santora,

McKay & Ranieri v. Franklin, 79 N.C. App. 585, 587, 339 S.E.2d 799, 801 (1986) (“[I]t

is not necessary that proof of the [authentication] be made before the introduction of

the evidence . . . .”).

       We conclude that the combination of these circumstances sufficiently

established the requisite prima facie showing to allow the trial court, as factfinder,

to reasonably determine that State’s Exhibit 3 was an authentic copy of the victim’s

Honduran birth certificate. Accordingly, Defendant’s argument on this basis is

overruled.

       b. Hearsay

       Defendant also argues that State’s Exhibit 3 “was inadmissible hearsay

because it lacked sufficient ‘trustworthiness’ to satisfy Rule 803(8).” Again, we

disagree.




       1  Although Detective Doughty’s testimony was not admitted for the purpose of establishing the
victim’s age, his statements nevertheless corroborate the authenticity of the birth certificate that was
maintained in the victim’s school file.

                                                - 15 -
                                  STATE V. DEJESUS

                                   Opinion of the Court



      “This Court reviews a trial court’s ruling on the admission of evidence over a

party’s hearsay objection de novo.” State v. Hicks, 243 N.C. App. 628, 638, 777 S.E.2d

341, 348 (2015), disc. review denied, 368 N.C. 686, 781 S.E.2d 606 (2016).

      “ ‘Hearsay’ is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.” N.C. Gen. Stat. § 8C-1, Rule 801(c). “Hearsay is not admissible except as

provided by statute . . . .” Id. § 8C-1, Rule 802. One such statutory exception is for

“Public Records and Reports.” Id. § 8C-1, Rule 803(8). Under this exception, a

properly authenticated birth certificate is admissible “for purposes of proof of matters

relevant to the information contained” therein. State v. Joyner, 295 N.C. 55, 62, 243

S.E.2d 367, 372 (1978); see also N.C. Gen. Stat. § 8C-1, Rule 803(8). However, the

trial court may decline to admit such evidence if “the sources of information or other

circumstances indicate [a] lack of trustworthiness.” N.C. Gen. Stat. § 8C-1, Rule

803(8). “Guarantees of trustworthiness are based on a consideration of the totality of

the circumstances[,] but only those that surround the making of the statement and

that render the [statement] particularly worthy of belief.” State v. Little, 191 N.C.

App. 655, 666, 664 S.E.2d 432, 439, disc. review denied, 362 N.C. 685, 671 S.E.2d 326

(2008).

      In the instant case, Defendant argues that “[t]here was simply no sound basis

for determining that a photocopied document contained in a cumulative school file



                                          - 16 -
                                  STATE V. DEJESUS

                                  Opinion of the Court



that was given to an unknown person by another unknown person established any

measure of trustworthiness.” However, as explained above, there are no

circumstances in the instant case that would suggest that the birth date revealed on

State’s Exhibit 3 lacked trustworthiness. Moreover, there was additional evidence

presented that supported the victim’s age as provided in State’s Exhibit 3, including

the photographs that were taken of the victim at the time of her pregnancy, as well

as Detective Doughty’s testimony that the victim “looked to be 10 or 11 years old” at

the time he interviewed her. In fact, in finding Defendant guilty of three counts of

statutory rape of a child, the trial court stated: “I just can’t—could not follow the

defendant’s argument given the fact that one, obviously, these photographs, this is a

young child. I mean, this is not a 16 year old. This is not a child who has reached

majority.”

      Under these circumstances, we conclude that the statement of the victim’s

birth date contained in State’s Exhibit 3, which was properly authenticated, was

sufficiently trustworthy, and was therefore admissible as a public record.

Accordingly, the trial court did not err by admitting State’s Exhibit 3 into evidence.

III. Satellite-Based Monitoring

      Lastly, Defendant argues that the trial court erred in ordering that he enroll

in satellite-based monitoring for the remainder of his natural life upon his release

from prison.



                                         - 17 -
                                   STATE V. DEJESUS

                                   Opinion of the Court



       Defendant did not file written notice of appeal from the trial court’s order

enrolling him in satellite-based monitoring, as required by Rule 3 of our Rules of

Appellate Procedure. See State v. Dye, ___ N.C. App. ___, ___, 802 S.E.2d 737, 741

(2017) (“This Court has interpreted [satellite-based monitoring] hearings and

proceedings as civil, as opposed to criminal, actions, for purposes of appeal. Therefore,

a defendant must give written notice of appeal pursuant to N.C. R. App. P. 3(a), from

a[]   [satellite-based   monitoring]   proceeding.”       (quotation   marks   omitted)).

Nevertheless, Defendant filed a petition for writ of certiorari asking this Court to

review the trial court’s conclusion that “Satellite Based Monitoring in this case is not

an unreasonable search under law.” Defendant argues that such a conclusion was

erroneous “in the absence of any evidence from the State that lifetime [satellite-based

monitoring] was a reasonable Fourth Amendment search.” Indeed, the State

presented no such evidence.

       However, in addition to his failure to file written notice of appeal, Defendant

made no argument before the trial court at his sentencing hearing that the satellite-

based monitoring constituted an unreasonable Fourth Amendment search. Thus,

because “constitutional errors not raised by objection at trial are deemed waived on

appeal,” State v. Bursell, ___ N.C. App. ___, ___, 813 S.E.2d 463, 465 (2017),

Defendant essentially “asks this Court to take two extraordinary steps to reach the

merits, first by issuing a writ of certiorari to hear [his] appeal, and then by invoking



                                          - 18 -
                                   STATE V. DEJESUS

                                   Opinion of the Court



Rule 2 of the North Carolina Rules of Appellate Procedure to address his unpreserved

constitutional argument.” State v. Bishop, ___ N.C. App. ___, ___, 805 S.E.2d 367, 369

(2017), disc. review denied, 370 N.C. 695, 811 S.E.2d 159 (2018).

      Defendant, however, directs our attention to N.C. Gen. Stat. § 15A-1446 and

the line of cases standing for the proposition that “when a defendant asserts that a

‘sentence imposed was unauthorized at the time imposed, exceeded the maximum

authorized by law, was illegally imposed, or is otherwise invalid as a matter of law,’

appellate review of such errors may be obtained regardless of whether an objection

was made at trial.” Dye, ___ N.C. App. at ___, 802 S.E.2d at 742 (original alteration

omitted) (quoting N.C. Gen. Stat. § 15A-1446(d)(18)); see id. at n.2 (noting also that

“this Court has held, in a recent unpublished opinion, that N.C.G.S. § 15A-1446(d)(18)

preserved a defendant’s right to appeal a[] [satellite-based monitoring] order when

the defendant failed to object at the [satellite-based monitoring] hearing” (citing State

v. Egan, 245 N.C. App. 567, 782 S.E.2d 580 (2016) (unpublished))). In other words,

although satellite-based monitoring is a “civil, regulatory scheme,” State v. Hunt, 221

N.C. App. 48, 56, 727 S.E.2d 584, 590, disc. review denied, 366 N.C. 390, 732 S.E.2d

581 (2012), rather than a “criminal punishment,” id. at 57, 727 S.E.2d at 591,

Defendant appears to suggest that his constitutional challenge thereto is nonetheless

preserved by virtue of the error having occurred at his sentencing hearing. Thus,




                                          - 19 -
                                   STATE V. DEJESUS

                                   Opinion of the Court



according to Defendant, this Court need only grant certiorari; his Fourth Amendment

challenge is automatically preserved.

      Defendant’s argument is unavailing. This Court is bound by the precedent of

our Supreme Court, which quite broadly and plainly has held:

             Although [a] defendant’s nonconstitutional sentencing
             issues are preserved without contemporaneous objection
             . . . , constitutional issues are not. . . . This is true even
             when a sentencing issue is intertwined with a
             constitutional issue. [If a] defendant failed to argue to the
             sentencing court that the sentence imposed violates the
             [United States Constitution], she may not raise that
             argument on appeal.

State v. Meadows, ___ N.C. ___, ___, 821 S.E.2d 402, 407 (2018) (internal citations

omitted); see also State v. Grady, ___ N.C. App. ___, ___, 817 S.E.2d 18, 23 (2018) (“[A]

defendant’s Fourth Amendment [satellite-based monitoring] challenge must be

properly asserted at the hearing in order to preserve the issue for appeal.”).

Accordingly, this Court cannot review Defendant’s Fourth Amendment argument

without invoking Rule 2.

      We emphasize that this Court “must be cautious in our use of Rule 2 not only

because it is an extraordinary remedy intended solely to prevent manifest injustice,

but also because ‘inconsistent application’ of Rule 2 itself leads to injustice when some

similarly situated litigants are permitted to benefit from it but others are not.”

Bishop, ___ N.C. App. at ___, 805 S.E.2d at 370 (quoting State v. Hart, 361 N.C. 309,

317, 644 S.E.2d 201, 206 (2007)). Here, because Defendant is no different from other


                                          - 20 -
                                    STATE V. DEJESUS

                                     Opinion of the Court



defendants who failed to preserve a Fourth Amendment challenge to their enrollment

in satellite-based monitoring below, we decline to invoke Rule 2. See, e.g., State v.

Cozart, ___ N.C. App. ___, 817 S.E.2d 599 (2018); Bishop, ___ N.C. App. ___, 805

S.E.2d 367. Consequently, we deny Defendant’s petition for writ of certiorari. See

State v. Grundler, 251 N.C. 177, 189, 111 S.E.2d 1, 9 (1959) (“A petition for the writ

must show merit . . . .”), cert. denied, 362 U.S. 917, 4 L. Ed. 2d 738 (1960); Bishop, ___

N.C. App. at ___, 805 S.E.2d at 370.

                                       Conclusion

       Because there is substantial independent evidence tending to establish the

trustworthiness of Defendant’s extrajudicial confession to three counts of statutory

rape of a child, the corpus delicti rule is satisfied, and we affirm the trial court’s denial

of Defendant’s motion to dismiss. Furthermore, the trial court did not err in admitting

into evidence the purported copy of the victim’s Honduran birth certificate.

Accordingly, we affirm the trial court’s judgment entered upon Defendant’s

convictions for three counts of statutory rape of a child. We deny Defendant’s petition

for writ of certiorari and dismiss his appeal from the trial court’s order enrolling him

in satellite-based monitoring.

       AFFIRMED IN PART; DISMISSED IN PART.

       Judge HAMPSON concurs.

       Judge BERGER concurs in result only.



                                            - 21 -